Case 2:18-cv-02811-JTF-dkv Document 1 Filed 11/26/18 Page 1 of 8                    PageID 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                               MEMPHIS DIVISION

 DONNA SMITH,

       Plaintiff,

 v.
                                                    CASE NO.:
 COMCAST CABLE
 COMMUNICATIONS, LLC,

        Defendant.
                                       /

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, Donna Smith (hereinafter “Plaintiff”), by and through the

undersigned counsel, and sues Defendant, Comcast Cable Communications, LLC

(hereinafter “Defendant”), and in support thereof respectfully alleges violations of the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

                                    INTRODUCTION

           1.   The TCPA was enacted to prevent companies like Defendant from

 invading American citizen’s privacy and to prevent abusive “robo-calls.”

           2.   “The TCPA is designed to protect individual consumers from receiving

 intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

 (2012).

           3.   “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

 scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

 at night; they force the sick and elderly out of bed; they hound us until we want to rip the



                                              1
Case 2:18-cv-02811-JTF-dkv Document 1 Filed 11/26/18 Page 2 of 8                      PageID 2




 telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

 intended to give telephone subscribers another option: telling the auto-dialers to simply

 stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

        4.       According    to   the   Federal   Communications     Commission       (FCC),

 “Unwanted calls and texts are the number one complaint to the FCC.               There are

 thousands of complaints to the FCC every month on both telemarketing and robocalls.

 The FCC received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler

 Proposal to Protect and Empower Consumers Against Unwanted Robocalls, Texts to

 Wireless     Phones,   Federal    Communications      Commission,     (May     27,    2015),

 https://apps.fcc.gov/edocs_public/attachmatch/DOC-333676A1.pdf.

                              JURISDICTION AND VENUE

         5.      Jurisdiction and venue for purposes of this action are appropriate and

 conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

 violations of the TCPA.

         6.      Subject matter jurisdiction, federal question jurisdiction, for purposes of

 this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

 district courts shall have original jurisdiction of all civil actions arising under the

 Constitution, laws, or treaties of the United States; and this action involves violations of

 47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

 and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

        7.       The alleged violations described herein occurred in Shelby County,

 Tennessee. Accordingly, venue is appropriate with this Court under 28 U.S.C.



                                              2
Case 2:18-cv-02811-JTF-dkv Document 1 Filed 11/26/18 Page 3 of 8                      PageID 3




 §1391(b)(2), as it is the judicial district in which a substantial part of the events or

 omissions giving rise to this action occurred.

                                FACTUAL ALLEGATIONS

         8.      Plaintiff is a natural person, and citizen of the State of Tennessee, residing

 in Shelby County, Tennessee.

         9.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

 Cir. 2014).

         10.     Defendant is a corporation with its principal place of business located at

 One Comcast Center, Philadelphia, Pennsylvania 19103, and which conducts business in

 the State of Tennessee.

         11.     Defendant called Plaintiff approximately fifty (50) times to sell a product

 to the Plaintiff.

         12.     Upon information and belief, some or all of the calls Defendant made to

 Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

 system” which has the capacity to store or produce telephone numbers to be called, using

 a random or sequential number generator (including but not limited to a predictive dialer)

 or an artificial or pre-recorded voice; and to dial such numbers as specified by 47 U.S.C §

 227(a)(1) (hereinafter “auto-dialer calls”). Plaintiff will testify that she knew it was an

 auto-dialer because of the vast number of calls she received and because she heard a

 pause when she answered her cellular telephone before a voice came on the line, which is




                                               3
Case 2:18-cv-02811-JTF-dkv Document 1 Filed 11/26/18 Page 4 of 8                      PageID 4




 a common indicator of the use of an ATDS. Further, Plaintiff received pre-recorded

 messages from Defendant.

        13.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

 number (901) ***-4087 and was the called party and recipient of Defendant’s calls.

        14.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

 cellular telephone (901) ***-4087 in an attempt to sell Plaintiff a product.

        15.     Automated calls from Defendant are initiated from phone numbers

 including, but not limited to: 800-266-2278; and when that number is dialed, an artificial

 voice answers and identifies the number as belonging to Defendant.

        16.     On several occasions since the calls began, Plaintiff instructed

 Defendant’s agent(s) to stop calling her cellular telephone.

        17.     Plaintiff went as far as calling into Comcast and asking them to stop the

 calls; unfortunately the calls have continued.

        18.     Defendant has a corporate policy to use an automatic telephone dialing

 system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s

 cellular telephone in this case.

        19.     Defendant has a corporate policy to use an automatic telephone dialing

 system or a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular

 telephone in this case, with no way for the consumer, Plaintiff or Defendant, to remove

 the number.




                                               4
Case 2:18-cv-02811-JTF-dkv Document 1 Filed 11/26/18 Page 5 of 8                    PageID 5




         20.    Defendant’s corporate policy is structured so as to continue to call

 individuals like Plaintiff, despite these individuals explaining to Defendant they do not

 wish to be called.

         21.    Defendant has numerous other federal lawsuits pending against them

 alleging similar violations as stated in this Complaint.

         22.    Defendant has numerous complaints against it across the country asserting

 that its automatic telephone dialing system continues to call despite being requested to

 stop.

         23.    Defendant has had numerous complaints against it from consumers across

 the country asking to not be called; however Defendant continues to call these

 individuals.

         24.    Defendant’s corporate policy provided no means for Plaintiff to have

 Plaintiff’s number removed from Defendant’s call list.

         25.    Defendant has a corporate policy to harass and abuse individuals despite

 actual knowledge the called parties do not wish to be called.

         26.    Not one of Defendant’s telephone calls placed to Plaintiff were for

 “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

         27.    Defendant willfully and/or knowingly violated the TCPA with respect to

 Plaintiff.

         28.    From each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the

 intrusion upon her right of seclusion.



                                               5
Case 2:18-cv-02811-JTF-dkv Document 1 Filed 11/26/18 Page 6 of 8                       PageID 6




        29.     From each and every call without express consent placed by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of the occupation of her cellular

 telephone line and cellular telephone by unwelcome calls, making the cellular telephone

 unavailable for legitimate callers or outgoing calls while the cellular telephone was

 ringing from Defendant’s call.

        30.     From each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

 her time. For calls she answered, the time she spent on the call was unnecessary as she

 repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste

 time to unlock the cellular telephone and deal with missed call notifications and call logs

 that reflect the unwanted calls. This also impaired the usefulness of these features of

 Plaintiff’s cellular telephone, which are designed to inform the user of important missed

 communications.

        31.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone was an injury in the form of a nuisance and annoyance to the

 Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

 answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

 cellular telephone and deal with missed call notifications and call logs that reflected the

 unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

 telephone, which are designed to inform the user of important missed communications.




                                               6
Case 2:18-cv-02811-JTF-dkv Document 1 Filed 11/26/18 Page 7 of 8                   PageID 7




         32.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

 Plaintiff’s cellular telephone’s battery power.

         33.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone where a voice message was left which occupied space in

 Plaintiff’s cellular telephone or network.

         34.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel,

 namely her cellular telephone and her cellular telephone services.

         35.     As a result of the calls described above, Plaintiff suffered an invasion of

 privacy. Plaintiff was also affected in a personal and individualized way by frustration,

 annoyance, and anger.

                                           COUNT I
                                    (Violation of the TCPA)

         36.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

 thirty-five (35) as if fully set forth herein.

         37.     Defendant willfully violated the TCPA with respect to Plaintiff,

 specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

 Plaintiff notified Defendant that Plaintiff wished for the calls to stop.

         38.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

 cellular telephone using an automatic telephone dialing system or pre-recorded or

 artificial voice without Plaintiff’s prior express consent in violation of federal law,

 including 47 U.S.C § 227(b)(1)(A)(iii).


                                                  7
Case 2:18-cv-02811-JTF-dkv Document 1 Filed 11/26/18 Page 8 of 8                     PageID 8




        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

 triable and judgment against Comcast Cable Communications, LLC, for statutory

 damages, punitive damages, actual damages, treble damages, enjoinder from further

 violations of these parts and any other such relief the court may deem just and proper.

                                              Respectfully submitted,



                                                  /s/Frank H. Kerney, III, Esquire
                                                  Frank H. Kerney, III, Esquire
                                                  BPR #: 035859
                                                  Morgan & Morgan, Tampa, P.A.
                                                  One Tampa City Center
                                                  201 North Franklin Street, 7th Floor
                                                  Tampa, FL 33602
                                                  Telephone: (813) 223-5505
                                                  Facsimile: (813) 223-5402
                                                  fkerney@forthepeople.com
                                                  snazario@forthepeople.com
                                                  Counsel for Plaintiff




                                              8
